[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT
After trial, the court finds in favor of the defendant on the complaint and in favor of the defendant on its counterclaim.
Accordingly, the court awards damages to the defendant, Ken Fowler as follows:
Windows            $1,649.35
Basement           $4,300.00
Soffit Vents         $ 95.03
Granite Tiles       $ 392.48
Total                $6,436.86
The court also awards attorney's fees under CUTPA because the evidence disclosed that the plaintiff falsified lien waivers, not because of his alleged failure to register his trade name at the Town Hall. The court does not award the full attorney's fees claimed. It awards attorney's fees and costs in the amount of $1,500.00 as a reasonable fee in this case. CT Page 14623
Judgment is ordered for Ken Fowler in the total amount of $7,936.86.
D. Michael Hurley Judge Trial Referee